                Case 5:20-cv-00013-LGW-BWC Document 4 Filed 01/06/21 Page 1 of 2



                                                                                              FILED
                                                                                   John E. Triplett, Acting Clerk
                                                                                    United States District Court

                                                                                By CAsbell at 9:23 am, Jan 06, 2021


                         In the United States District Court
                         For the Southern District of Georgia
                                 Waycross Division
              CRAIG L. JONES,                           *
                                                        *
                          Plaintiff,                    *      CIVIL ACTION NO.: 5:20-cv-13
                                                        *
                    v.                                  *
                                                        *
              ATTORNEY GENERAL CHRISTOPHER              *
              M. CARR,                                  *
                                                        *
                          Defendant.                    *


                                                     ORDER

                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge’s Report and

              Recommendation.          Dkt. No. 3.   Plaintiff did not file Objections

              to this Report and Recommendation.

                   Accordingly, the Court ADOPTS the Magistrate Judge’s Report

              and Recommendation as the opinion of the Court.            The Court

              DISMISSES Plaintiff’s Complaint, DIRECTS the Clerk of Court to

              CLOSE this case and enter the appropriate judgment of dismissal,

              and DENIES Plaintiff in forma pauperis status on appeal.                  The

              Court also DENIES as moot Plaintiff’s Motion for Leave to




AO 72A
(Rev. 8/82)
                Case 5:20-cv-00013-LGW-BWC Document 4 Filed 01/06/21 Page 2 of 2



              Proceed in Forma Pauperis in this Court.       Dkt. No. 2.

                   SO ORDERED, this 6th day of January, 2021.




                                          HON. LISA GODBEY WOOD, JUDGE
                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA




                                                  2
AO 72A
(Rev. 8/82)
